--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
 
Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement") is made as of  April 1, 2008 by and
among WELLCARE HEALTH PLANS, INC., a Delaware corporation ("WellCare"),
COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the
"Corporation"), and THOMAS F. O’NEIL III, an individual ("Executive"), with
respect to the following facts and circumstances:
 
RECITALS


WHEREAS, WellCare and the Corporation desire for the Corporation to employ
Executive as its Senior Vice President, General Counsel and Secretary and for
the Executive to be appointed as the Senior Vice President, General Counsel and
Secretary of WellCare, and Executive desires to accept such employment and
appointment;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE 1
 
EMPLOYMENT, TERM AND DUTIES
 
1.1           Employment.  The Corporation will hereby employ Executive as
Senior Vice President, General Counsel and Secretary of the Corporation, upon
the terms and conditions set forth in this Agreement.  During the Term,
Executive also shall be appointed as Senior Vice President, General Counsel and
Secretary of WellCare.  Executive shall report directly to the Chief Executive
Officer of WellCare.
 
1.2           Term.  The Corporation will employ Executive, and Executive will
serve as Senior Vice President, General Counsel and Secretary of the Corporation
commencing upon the Executive’s first day of employment on or about April 1,
2008 (the “Effective Date”) and continuing thereafter for a term (the "Term") of
four (4) years, unless earlier terminated under Article 4; provided, that the
Term shall automatically renew for additional one-year periods unless either the
Corporation or Executive gives notice of non-renewal at least ninety (90) days
prior to expiration of the Term (as it may have been extended by any renewal
period).
 
1.3           Duties.  Executive shall perform all the duties and obligations
reasonably associated with the positions of Senior Vice President, General
Counsel and Secretary and consistent with the Bylaws of WellCare and the
Corporation as in effect from time to time, subject to the supervision of the
Chief Executive Officer of WellCare, and such other executive duties consistent
with the foregoing as are mutually agreed upon from time to time by Executive
and the Chief Executive Officer of WellCare.  Executive shall perform the
services contemplated herein faithfully and diligently.  Executive shall devote
substantially all his business time and efforts to the rendition of such
services; provided, that Executive may participate in social, civic, charitable,
religious, business, educational or professional
 


 
 

--------------------------------------------------------------------------------

 


associations and, with the prior approval of the Board of Directors of WellCare
(the “Board”), serve on the boards of directors of companies, so long as such
participation does not materially interfere with the duties and obligations of
Executive hereunder.
 
1.4           Primary Work Location.  Executive will perform the services
hereunder at the Corporation's offices located in the metropolitan area of
Tampa, Florida.  Executive acknowledges and agrees that the nature of the
Corporation's business will require travel from time to time.  The Corporation
will pay or reimburse Executive for expenses incurred in traveling between
Baltimore, Maryland and Tampa, Florida.
 
ARTICLE 2
 
COMPENSATION
 
2.1           Salary.  In consideration for Executive's services hereunder, the
Corporation shall pay Executive an annual salary at the rate of not less than
$500,000 per year during each of the years of the Term, payable in accordance
with the Corporation's regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings).  The annual
salary shall be reviewed by the Compensation Committee of the Board (the
"Committee"), or if there is none, the Board no less frequently than annually
and may be increased (but not decreased) from its then-existing level at the
discretion of the Committee or the Board.
 
2.2           Bonus.
 
2.2.1                      Annual Bonuses.  Executive shall be entitled to earn
bonuses with respect to each fiscal year (or partial fiscal year) during the
Term, based upon Executive's achievement of performance objectives set by the
Committee or the Board after consultation with Executive, with a targeted bonus
of fifty percent (50%) of Executive's annual salary for such fiscal year (or
partial fiscal year).  Any such bonus earned by Executive shall be paid annually
within thirty (30) days after the delivery of audited financial statements by
the Corporation's outside auditing firm.  Executive may also receive special
bonuses in additional to his annual bonus eligibility at the discretion of the
Committee.  Notwithstanding the foregoing, Executive will earn a minimum
guaranteed bonus of two hundred fifty thousand dollars ($250,000) for the
initial calendar year of his employment which shall be paid within thirty (30)
days after December 31, 2008 and not subject to the delivery of audited
financial statements.
 
2.2.2                      Sign on Bonus.  Executive shall be entitled to a
one-time sign on bonus of $100,000 payable in a lump sum within thirty days of
the Effective Date.
 
2.3           Incentive Awards.
 
2.3.1                      Initial Equity Compensation.  As an additional
element of compensation to Executive, in consideration of the services to be
rendered hereunder, on the Effective Date, WellCare shall grant to Executive
50,000 restricted shares of WellCare's
 


 
- 2 -

--------------------------------------------------------------------------------

 


common stock (the "Restricted Stock") and an option to purchase 100,000 shares
of WellCare's common stock for an exercise price per share equal to the fair
market value of one share of WellCare's common stock as of the close of business
on the Effective Date (the "Option").  These equity compensation awards shall be
made as “Employee Inducement Awards” within the meaning of Section 303A.08 of
the New York Stock Exchange Listed Company Manual.  The terms and conditions of
the Restricted Stock shall be governed by a restricted stock award agreement
reflecting such grant, and the terms of the Option shall be governed by a stock
option agreement reflecting such grant and, in each case, providing for, among
other things, the terms set forth in this Section 2.3.  The Option and the
Restricted Stock shall vest in equal annual installments on each of the first
through fourth anniversaries of the Effective Date.
 
2.3.2                      Future Awards.  In addition to the Restricted Stock
and the Option, at appropriate times hereafter, the Committee shall review
Executive's long-term compensation and, after consultation with Executive, shall
consider granting additional stock options, restricted stock and/or other long
term incentive compensation to Executive.
 
2.4           Definition of Change of Control.
 
2.4.1                      For purposes of this Agreement, a "Change of Control"
shall mean the occurrence of any of the following events:
 
 
(a)
The direct or indirect acquisition by an unrelated Person or Group of Beneficial
Ownership (each as defined in Section 2.4.4) of stock that, together with stock
already Beneficially Owned by such Person or Group, constitutes more than 50% of
the voting power of WellCare's issued and outstanding voting stock or more than
50% of the fair market value of WellCare's issued and outstanding stock;

 
 
(b)
The direct or indirect sale or transfer by WellCare of substantially all of its
assets to one or more unrelated Persons or Groups in a single transaction or a
series of related transactions;

 
 
(c)
The merger, consolidation or reorganization of WellCare with or into another
corporation or other entity in which the Beneficial Owners of more than 50% of
the voting power of WellCare's issued and outstanding voting securities
immediately before such merger, consolidation or reorganization do not own,
directly or indirectly, more than 50% of the voting power of the issued and
outstanding voting securities of the surviving corporation or other entity
immediately after such merger, consolidation or reorganization; or

 


 
- 3 -

--------------------------------------------------------------------------------

 


 
(d)
During any consecutive 12-month period, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election to
the Board or whose nomination for election by the stockholders of WellCare was
approved by a vote of a majority of the directors on the Board then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board then in office.

 
2.4.2                      Notwithstanding Section 2.4.1, none of the events set
forth in Section 2.4.1 shall constitute a Change of Control if such event is not
a "Change in Control Event" under Treasury Regulations Section 1.409A-3(i)(5) or
successor guidance of the Internal Revenue Service.
 
2.4.3                      For purposes of determining whether a Change of
Control has occurred, a Person or Group shall not be deemed to be "unrelated"
if: (a) such Person or Group directly or indirectly has Beneficial Ownership of
more than 50% of the issued and outstanding voting power of WellCare's voting
securities immediately before the transaction in question, (b) WellCare has
Beneficial Ownership of more than 50% of the voting power of the issued and
outstanding voting securities of such Person or Group, or (c) more than 50% of
the voting power of the issued and outstanding voting securities of such Person
or Group are owned, directly or indirectly, by Beneficial Owners of more than
50% of the issued and outstanding voting power of WellCare voting securities
immediately before the transaction in question.
 
2.4.4                      The terms "Person," "Group," "Beneficial Owner," and
"Beneficial Ownership" shall have the meanings used in the Securities Exchange
Act of 1934, as amended.   Notwithstanding the foregoing, (a) Persons will not
be considered to be acting as a "Group" solely because they purchase or own
stock of WellCare at the same time, or as a result of purchases in the same
public offering, (b) Persons will be considered to be acting as a "Group" if
they are owners of a corporation that enters into a merger, consolidation,
reorganization, purchase or acquisition of stock, or similar business
transaction, with WellCare, and (c) if a Person, including an entity, owns stock
both in WellCare and in a corporation that enters into a merger, consolidation,
reorganization, purchase or acquisition of stock, or similar transaction, with
WellCare, such Person shall be considered to be acting as a Group with other
shareholders only with respect to the ownership in such corporation prior to the
transaction.
 
ARTICLE 3
 
EXECUTIVE BENEFITS
 
3.1           Vacation.  Executive shall be entitled to not less than four weeks
of vacation each calendar year, without reduction in compensation, and otherwise
in accordance with the general policies of the Corporation applicable generally
to other senior executives of the Corporation. Notwithstanding the foregoing,
during the first two years of the Term, vacation
 


 
- 4 -

--------------------------------------------------------------------------------

 


not used in one year will carry over to future years without limit.  Commencing
in the third year of the Term, any vacation previously accrued will continue to
carry over without limit, but vacation earned in the third year and later will
carry over only in accordance with the general policies of the Corporation.
 
3.2           Employee Benefits.  Executive shall receive all group insurance
and pension plan benefits and any other benefits on the same basis as are
available to other senior executives of the Corporation under the Corporation
personnel policies in effect from time to time.  Executive shall receive all
other such fringe benefits as the Corporation may offer to other senior
executives of the Corporation generally under the Corporation personnel policies
in effect from time to time, such as health and disability insurance coverage
and paid sick leave.  Commencing on the Effective Date and continuing through
December 2009, Executive shall receive other expense reimbursements of $4,600
per month for expenses incurred in connection with his employment with the
Corporation.
 
3.3           Indemnification.  Concurrently with the execution and delivery of
this Agreement, WellCare, the Corporation and Executive are entering into an
indemnification agreement (the “Indemnification Agreement”) providing, among
other things, for indemnification of Executive to the fullest extent permitted
by applicable law.
 
3.4           Reimbursement for Expenses.  Executive shall be reimbursed by the
Corporation for all documented reasonable expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Corporation in accordance with the policies of the Corporation in effect from
time to time.
 
ARTICLE 4
 
TERMINATION
4.1           Grounds for Termination.
 
4.1.1                      Death or Disability.  Executive's employment shall
terminate immediately in the event of Executive's death or
Disability.  "Disability" means Executive is unable to engage in any substantial
gainful business activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or that has rendered
Executive unable to effectively carry out his duties and obligations under this
Agreement or unable to effectively and actively participate in the management of
WellCare and the Corporation for a period of 90 consecutive days or for shorter
periods aggregating to 120 days (whether or not consecutive) during any
consecutive 12 months of the Term.
 
4.1.2                      Cause.  The Corporation shall have the right to
terminate Executive's employment by giving written notice of such termination to
Executive upon the occurrence of any one or more of the following events
("Cause"):
 
 
(a)
any willful act or willful omission, other than as a result of Executive's
Disability, that represents a breach of any of the terms of this Agreement to
the material detriment of WellCare or the Corporation;

 


 
- 5 -

--------------------------------------------------------------------------------

 


 
 
(b)
bad faith by Executive in the performance of his duties, consisting of willful
acts or willful omissions, other than as a result of Executive's Disability, to
the material detriment of WellCare or the Corporation; or

 
 
(c)
Executive's conviction of, or pleading guilty or nolo contendere to, a crime
that constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the United States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
4.1.3                      Good Reason.  Executive may terminate his employment
under this Agreement by giving written notice to the Corporation upon the
occurrence of any one or more of the following events ("Good Reason"):
 
 
(a)
a material diminution during the Term in Executive's authority, duties or
responsibilities, or any change in Executive's title, including the Executive
ceasing to serve as the General Counsel of the senior surviving entity following
any Change of Control;

 
 
(b)
a material diminution during the Term in Executive's base salary or bonus
opportunity;

 
 
(c)
a material breach by WellCare or the Corporation of any term of this Agreement;
or

 
 
(d)
a change in Executive's office location to a point more than fifty (50) miles
from Executive's offices in Tampa, Florida.

 
4.1.4                      Opportunity to Cure.  Notwithstanding Sections 4.1.2
and 4.1.3, it shall be a condition precedent to a party's right to terminate
Executive's employment for Cause or Good Reason, as applicable, that (a) such
party shall have first given the other party written notice stating with
reasonable specificity the breach on which such termination is premised within
90 days after the party providing such notice becomes aware of such breach, and
(b) if such breach is susceptible of cure or remedy, such breach has not been
cured or remedied within forty-five (45) days after receipt of such notice.
 
4.1.5                      Any Other Reason.  Notwithstanding anything to the
contrary herein, the Corporation shall have the right to terminate Executive's
employment under this Agreement at any time without Cause by giving written
notice of such termination to Executive, and Executive shall have the right to
terminate Executive's employment under
 


 
- 6 -

--------------------------------------------------------------------------------

 


this Agreement at any time without Good Reason by giving written notice of such
termination to the Corporation.
 
4.2           Termination Date.  Except as provided in Section 4.1.1 with
respect to Executive's death or Disability, and subject to Section 4.1.4, any
termination under Section 4.1 shall be effective upon receipt of notice by
Executive or the Corporation, as the case may be, of  such termination or upon
such other later date as may be provided herein or specified by the Corporation
or Executive in the notice (the "Termination Date").
 
4.3           Effect of Termination.
 
4.3.1                      Termination with Cause or without Good Reason.  In
the event that Executive's employment is terminated by the Corporation with
Cause or by Executive without Good Reason, the Corporation shall pay all Accrued
Obligations to Executive in a lump sum in cash within ten (10) days after the
Termination Date. "Accrued Obligations" means the sum of (a) Executive's base
salary hereunder through the Termination Date to the extent not theretofore
paid, (b) the amount of any incentive compensation, deferred compensation and
other cash compensation accrued by Executive as of the Termination Date to the
extent not theretofore paid, and (c) any vacation pay, expense reimbursements
and other cash entitlements accrued by Executive as of the Termination Date to
the extent not theretofore paid.
 
4.3.2                      Termination without Cause or with Good Reason.  In
the event that Executive's employment is terminated by the Corporation without
Cause or by Executive for Good Reason:
 
 
(a)
The Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days the Termination Date;

 
 
(b)
The Corporation shall pay to Executive, in a lump sum in cash no later than the
Severance Payment Deadline (as defined in Section 4.3.4), an amount equal to one
(1) times (or, if the Termination Date occurs within one year after a Change in
Control, two (2) times) the sum of (a) Executive's annual salary as in effect on
the Termination Date and (b) the average of the two highest bonuses earned by
the Executive over the three prior years or, if Executive has not been employed
for three years, the target bonus for the year of the Termination Date.  

 
 
(c)
For the duration of the applicable COBRA period, the Corporation shall continue
to provide medical, dental and vision care and life insurance benefits to
Executive and/or Executive's family at least equal to those which would have
been provided to them in accordance with Section 3.2; provided, further, that
Executive agrees to elect COBRA

 


 
- 7 -

--------------------------------------------------------------------------------

 


 
coverage to the extent available under the Corporation's health insurance plans
(and the Corporation shall reimburse the cost of any premiums for such coverage
on an after-tax basis).  Any payment or reimbursement under this Section
4.3.2(c) that is taxable to Executive or any of his family members shall be made
(subject to the provisions of such health care plans that may require earlier
payment) by December 31 of the calendar year following the calendar year in
which Executive or such family member incurred the expense.

 
4.3.3                      Termination Due to Death or Disability.  In the event
that Executive's employment is terminated due to Executive's death or Disability
the Corporation shall pay all Accrued Obligations to Executive or Executive’s
estate in a lump sum in cash within ten (10) days after the Termination Date.
 
4.3.4                      Waiver and Release Agreement.  In consideration of
the severance payments and other benefits described in clauses (b) and (c) of
Section 4.3.2, to which severance payments and benefits Executive would not
otherwise be entitled, and as a precondition to Executive becoming entitled to
such severance payments and other benefits under this Agreement, Executive
agrees to execute and deliver to the Corporation within 30 days after the
applicable Termination Date a Waiver and Release Agreement in the form attached
hereto as Exhibit A without alteration or addition other than to include the
date (the "Release").  If Executive fails to execute and deliver the Release
Agreement within 30 days after the applicable Termination Date, or if Executive
revokes such Release as provided therein, the Corporation shall have no
obligation to provide any of the severance payments and other benefits described
in clauses (b) and (c) of Section 4.3.2.  The timing of severance payments under
clause (b) of Section 4.3.2 upon Executive's execution and delivery of the
Release shall be further governed by the following provisions (the last date on
which such payments may be made, the "Severance Payment Deadline"):
 
 
(a)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made within
10 days after the Release becomes effective and such revocation rights have
lapsed.

 
 
(b)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made within 10 days
after the Release becomes effective and such revocation rights have lapsed, but
not earlier than the first business day of the later of such tax years.

 


 
- 8 -

--------------------------------------------------------------------------------

 
 
    4.4    Required Delay For Certain Deferred Compensation and Section
409A.  In the event that any compensation with respect to Executive's
termination is "deferred compensation" within the meaning of Section 409A of the
Code and the regulations promulgated thereunder ("Section 409A"), the stock of
WellCare, the Corporation or any affiliate is publicly traded on an established
securities market or otherwise, and Executive is determined to be a "specified
employee," as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such
compensation shall be delayed as required by Section 409A.  Such delay shall
last six (6) months from the date of Executive's termination, except in the
event of Executive's death.  Within thirty (30) days following the end of such
six-month period, or, if earlier, Executive's death, the Corporation will make a
catch-up payment to Executive equal to the total amount of such payments that
would have been made during the six-month period but for this Section 4.4.  Such
catch-up payment shall bear simple interest at the prime rate of interest as
published by the Wall Street Journals' bank survey as of the first day of the
six month period, which such interest shall be paid with the catch-up
payment.  Wherever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Section 409A.
 
4.5           Additional Payments.
 
4.5.1                      Gross Up for Excise Tax.  Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Corporation or WellCare to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 4.5) (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Code, or if any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, being
hereinafter collectively referred to as the "Excise Tax"), then Executive shall
be entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that, after payment by Executive of all taxes (including interest or
penalties imposed with respect to such taxes, but not including interest and
penalties imposed by reason of Executive's failure to file timely tax returns or
to pay taxes shown due on such returns and any interest, additions, increases or
penalties unrelated to the Excise Tax or the Gross-Up Payment), including,
without limitation, the  Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.  Notwithstanding the foregoing provisions of this Section 4.5.1, in
the event the amount of Payments subject to the Excise Tax exceeds the product
(the "Parachute Payment Limit") of 2.99 and Executive's applicable "base amount"
(as such term is defined for purposes of Section 4999
 


 
- 9 -

--------------------------------------------------------------------------------

 


of the Code) by less than ten percent (10%) of Executive's base salary,
Executive shall be treated as having waived such rights with respect to Payments
designated by Executive to the extent required such that the aggregate amount of
Payments subject to the Excise Tax is less than the Parachute Payment Limit;
provided, however, that to the extent necessary to comply with Section 409A of
the Code, the waiver will be performed in the order in which each dollar of
value subject to a Payment reduces the amount in excess of the Parachute Payment
Limit to the greatest extent.
 
4.5.2                      Gross-Up Determinations.  Subject to the provisions
of Section 4.5.3, below, all determinations required to be made under this
Section 4.5, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized accounting firm
selected by Executive and reasonably acceptable to the Corporation (the
"Accounting Firm"), which shall provide detailed supporting calculations both to
the Corporation and Executive within fifteen (15) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by the Corporation.  All fees and expenses of the Accounting Firm
shall be borne solely by the Corporation.  Any Gross-Up Payment, as determined
pursuant to this Section 4.5, shall be paid by the Corporation to Executive
within five (5) days of the receipt of the Accounting Firm's determination.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion that failure to report the Excise
Tax on Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any good faith determination by
the Accounting Firm shall be binding upon the Corporation and Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder.  In the event that the Corporation exhausts its
remedies pursuant to Section 4.5.3, below, and Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of Executive.
 
4.5.3                      Claims.  Executive shall notify the Corporation in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Corporation of a Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than fifteen (15) business
days after Executive is informed in writing of such claim and shall apprise the
Corporation of the nature of such claim and the date on which such claim is
requested to be paid.  Executive shall not pay such claim prior to the
expiration of the thirty (30)-day period following the date on which Executive
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the
Corporation notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:  (a) give the
Corporation any information reasonably requested by the Corporation relating to
such claim, (b) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting
 


 
- 10 -

--------------------------------------------------------------------------------

 


legal representation with respect to such claim by an attorney reasonably
selected by the Corporation, (c) cooperate with the Corporation in good faith in
order effectively to contest such claim, and (d) permit the Corporation to
participate in any proceedings relating to such claim; provided, however, that
the Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and
expenses.  Without limiting the foregoing provisions of this Section 4.5.3, the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner; and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Corporation shall determine; provided further,
however, that if the Corporation directs Executive to pay such claim and sue for
a refund, the Corporation shall (to the extent permitted by law) advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount.  Furthermore, the Corporation's control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
 
4.5.4                      Refunds.  If, after the receipt by Executive of an
amount advanced by the Corporation pursuant to Section 4.5.3, Executive becomes
entitled to receive any refund with respect to such claim, Executive shall
(subject to the Corporation's complying with the requirements of said
Section 4.5.3) promptly pay to the Corporation the amount of such refund
(together with any interest paid or credited thereon, after taxes applicable
thereto).  If, after the receipt by Executive of an amount advanced by the
Corporation pursuant to Section 4.5.3, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the
Corporation does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid; and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.
 
4.5.5                      Timing of Gross-Up Payment.  Subject to the foregoing
provisions of this Section 4.5 that may require earlier payment, any Gross-Up
Payment shall be paid to or for the benefit of Employee by December 31 of the
calendar year following the calendar year in which the Excise Tax is remitted,
or, if no Excise Tax is remitted, by December 31
 


 
- 11 -

--------------------------------------------------------------------------------

 


of the calendar year following the calendar year in which there is a final and
nonappealable settlement or other resolution of an audit or litigation relating
to the Excise Tax.
 
4.6           Non-Exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive's continuing or future participation in any plan,
program, policy or practice provided by the Corporation or its subsidiaries and
for which Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as Executive may have under any other contract or agreement
with the Corporation or its subsidiaries at or subsequent to the Termination
Date, which shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement.
 
4.7           No Set-Off or Mitigation.  The Corporation's obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any setoff, counterclaim,
recoupment, defense, or other claim, right or action that the Corporation may
have against Executive or others, except to the extent of the mitigation and
setoff provisions provided for in this Agreement.  In no event shall Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment.  The Corporation agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Corporation, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
 
ARTICLE 5
 
RESTRICTIVE COVENANTS
5.1           Confidential Information.
 
5.1.1                      Obligation to Maintain Confidentiality.  Executive
acknowledges that, by reason of Executive's employment by the Corporation, the
Executive will have access to confidential information (collectively,
"Confidential Information") of WellCare, the Corporation and their respective
subsidiaries (collectively, the "WellCare Companies").  Executive acknowledges
that such Confidential Information is a valuable and unique asset of the
WellCare Companies and covenants that, both during and after the Term, Executive
will not disclose any Confidential Information to any Person (except as
Executive's duties as a director, officer or employee of WellCare and the
Corporation require) without the prior written authorization of the Board.  The
obligation of confidentiality imposed by this Section 5.1 shall not apply to
Confidential Information that otherwise becomes known to the public through no
act of Executive in breach of this Agreement or which is required to be
disclosed by court order, applicable law or regulatory requirements, nor shall
it apply to
 


 
- 12 -

--------------------------------------------------------------------------------

 


Executive's disclosure of Confidential Information to his attorneys and advisors
in connection with a dispute between Executive and a WellCare Company.
 
5.1.2                      WellCare Company Property.  All records, designs,
business plans, financial statements, customer lists, manuals, memoranda, lists,
research and development plans, Intellectual Property and other property
delivered to or compiled by Executive by or on behalf of any WellCare Company or
its providers, clients or customers that pertain to the business of any WellCare
Company shall be and remain the property of such WellCare Company and be subject
at all times to its discretion and control.  Likewise, all correspondence,
reports, records, charts, advertising materials and other similar data
pertaining to the business, activities, research and development, Intellectual
Property or future plans of a WellCare Company that is collected by the
Executive shall be delivered promptly to such WellCare Company without request
by it upon termination of Executive's employment.  For purposes of this Section
5.1.2, "Intellectual Property" shall mean patents, copyrights, trademarks, trade
dress, trade secrets, other such rights, and any applications therefor.
 
5.2           Inventions.  Executive is hereby retained in a capacity such that
Executive's responsibilities may include the making of technical and managerial
contributions of value to the WellCare Companies.  Executive hereby assigns to
the applicable WellCare Company all rights, title and interest in such
contributions and inventions made or conceived by Executive alone or jointly
with others during the Term that relate to the business of such WellCare
Company.  This assignment shall include (a) the right to file and prosecute
patent applications on such inventions in any and all countries, (b) the patent
applications filed and patents issuing thereon, and (c) the right to obtain
copyright, trademark or trade name protection for any such work
product.  Executive shall promptly and fully disclose all such contributions and
inventions to the Corporation and assist the Corporation or any other WellCare
Company, as the case may be, in obtaining and protecting the rights therein
(including patents thereon), in any and all countries; provided, however, that
said contributions and inventions will be the property of the applicable
WellCare Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be.  Notwithstanding the foregoing, no
WellCare Company shall have any right, title or interest in any work product or
copyrightable work developed outside of work hours and without the use of any
WellCare Company's resources that does not relate to the business of any
WellCare Company and does not result from any work performed by Executive for
any WellCare Company.
 
5.3           Unfair Competition.
 
5.3.1                      Scope of Covenant.  Executive agrees that during the
Term, and for the one-year period beginning on the Termination Date, Executive
shall not, directly or indirectly, for himself or on behalf of or in conjunction
with any other Person, without the prior written consent of the Board:
 
 
(a)
engage as an officer, director, shareholder, owner, partner, joint venturer, or
in any managerial capacity, whether as an employee, independent contractor,
consultant or advisor (paid

 


 
- 13 -

--------------------------------------------------------------------------------

 


 
or unpaid), or as a sales representative, or otherwise participate, in each
case, in any business that sells, markets, or provides any benefits or services
within any state in which a WellCare Company is doing business at the time
Executive ceases to be employed by the Corporation that are in direct
competition with the benefits or services provided by such WellCare Company in
such state;

 
 
(b)
recruit, hire or solicit any employee or former employee of any WellCare Company
or encourage any employee of any WellCare Company to leave such WellCare
Company's employ, unless such former employee has not been employed by the
WellCare Group for a period in excess of six months; provided, however, that the
provisions of this clause (b) shall not apply to any member of Executive's
immediate family;

 
 
(c)
call upon any Person who is at the time Executive ceases to be employed by the
Corporation, or who was at any time during the one year period prior to the date
Executive ceases to be employed by the Corporation, a provider, customer or
agent of any WellCare Company for the purpose of soliciting or selling benefits
or services that would violate clause (a) above; or

 
 
(d)
request or advise any provider, customer or agent of any WellCare Company to
withdraw, curtail or cancel its business dealings with such WellCare Company;

 
provided, however, that nothing in this Section 5.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged in competition with any WellCare Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange, but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise, provided
that such permitted activity shall not relieve the Executive from any other
provisions of this Agreement.


5.3.2                      Reasonableness.  It is agreed by the parties that the
foregoing covenants in this Section 5.3 impose a reasonable restraint on
Executive in light of the activities and business of the WellCare Companies on
the date of the execution of this Agreement and the current plans of the
WellCare Companies.  Executive acknowledges that the covenants in this Section
5.3 shall not prevent Executive from earning a livelihood upon the termination
of employment hereunder, but merely prevents unfair competition with the
WellCare Companies for a limited period of time.
 
5.3.3                      Severability.  The covenants in this Section 5.3 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant.  In the event any court of
competent jurisdiction shall determine that the
 


 
- 14 -

--------------------------------------------------------------------------------

 


scope, time or territorial restrictions set forth herein are unreasonable, then
it is the intention of the parties that such restrictions be enforced to the
fullest extent that such court deems reasonable, and this Agreement shall
thereby be reformed.
 
5.3.4                      Enforcement by the Corporation not Limited.  All of
the covenants in this Section 5.3 shall be construed as an agreement independent
of any other provision in this Agreement, and the existence of any claim or
cause of action of Executive against any WellCare Company, whether predicated in
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Corporation or WellCare of such covenants.
 
5.4           Breach of Restrictive Covenants.  The parties agree that a breach
or violation of this Article 5 will result in immediate and irreparable injury
and harm to the innocent party, and that such innocent party shall have, in
addition to any and all remedies of law and other consequences under this
Agreement, the right to seek an injunction, specific performance or other
equitable relief to prevent the violation of the obligations hereunder.
 
ARTICLE 6
 
ARBITRATION
 
6.1           General.  Except for an action for equitable relief that is
permitted to be sought pursuant to Section 5.4, any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the formation, interpretation, performance
or breach of this Agreement shall be settled exclusively by arbitration, before
a single arbitrator, in accordance with this Article 6 and the then most
applicable rules of the American Arbitration Association.  Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof.  Such arbitration shall be administered by the
American Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Tampa, Florida.
 
6.2           Selection of Arbitrator.  In the event the parties are unable to
agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from the "Independent"
(or "Gold Card") list of retired judges or, at the option of Executive, from a
list of nine persons (which shall be retired judges or corporate or litigation
attorneys experienced in executive employment agreements) provided by the office
of the American Arbitration Association having jurisdiction over Tampa,
Florida.  If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot.  After each party has used four
strikes, the remaining name on the list shall be the arbitrator.  If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.
 


 
- 15 -

--------------------------------------------------------------------------------

 


6.3           Applicability of Arbitration; Remedial Authority.  This agreement
to resolve any disputes by binding arbitration shall extend to claims against
any parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
6.4           Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Corporation shall be
responsible for the costs and fees of the arbitration.  Notwithstanding the
foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party's costs (including but not limited to the
arbitrator's compensation), expenses, and attorneys' fees.
 
6.5           Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties.  If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1           Amendments.  The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.
 
7.2           Entire Agreement.  This Agreement, the Indemnification Agreement,
and any agreements pertaining to the Restricted Stock and the Option constitute
the total and complete agreement of the parties with respect to the subject
matter hereof and thereof and
 


 
- 16 -

--------------------------------------------------------------------------------

 


supersede all prior and contemporaneous understandings and agreements heretofore
made, and there are no other representations, understandings or agreements.
 
7.3           Counterparts.  This Agreement may be executed in one of more
counterparts, each of which shall be deemed and original, but all of which shall
together constitute one and the same instrument.
 
7.4           Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
 
7.5           Waiver or Delay.  The failure or delay on the part of the
Corporation or Executive to exercise any right or remedy, power or privilege
hereunder shall not operate as a waiver thereof.  A waiver, to be effective,
must be in writing and signed by the party making the waiver.  A written waiver
of default shall not operate as a waiver of any other default or of the same
type of default on a future occasion.
 
7.6           Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties to it and their respective heirs,
legal representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Corporation.  The Corporation will require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.
 
7.7           Necessary Acts.  Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.
 
7.8           Governing Law. This Agreement shall be governed by and
interpreted, construed and enforced in accordance with the laws of the State of
Delaware.
 
7.9           Notices.  All notices, requests, demands and other communications
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 48 hours after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the
 


 
- 17 -

--------------------------------------------------------------------------------

 


party at his address set forth as follows or any other address that any party
may designate by written notice to the other parties:

 

To Executive:
Thomas F. O’Neil III
On file with the Corporation
 
To WellCare or the Corporation:  
WellCare Health Plans, Inc.
8735 Henderson Road
Renaissance Two
Tampa, FL 33634
Attn: Chief Executive Officer
Facsimile:  (813) 290-6210

 
            7.10           Headings and Captions.  The headings and captions
used herein are solely for the purpose of reference only and are not to be
considered as construing or interpreting the provisions of this Agreement.
 
7.11           Construction.  All terms and definitions contained herein shall
be construed in such a manner that shall give effect to the fullest extent
possible to the express or implied intent of the parties hereby.
 
7.12           Counsel.  Executive has been advised by WellCare and the
Corporation that he should consider seeking the advice of counsel in connection
with the execution of this Agreement and the other agreements contemplated
hereby and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.  The Corporation shall reimburse Executive for
the reasonable fees and expenses of Executive's counsel(s) in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
other agreements contemplated hereby.
 
7.13           Withholding of Compensation.  Executive hereby agrees that the
Corporation may deduct and withhold from the compensation or other amounts
payable to Executive hereunder or otherwise in connection with Executive's
employment any amounts required to be deducted and withheld by the Corporation
under the provisions of any applicable Federal, state and local statute, law,
regulation, ordinance or order.
 
 
[Remainder of Page Intentionally Left Blank]
 


 
- 18 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 
WELLCARE
 
WELLCARE HEALTH PLANS, INC.
 
  By:   /s/  Heath Schiesser     Name:  Heath Schiesser  
Title:  President & CEO
 
 
CORPORATION
 
 
COMPREHENSIVE HEALTH MANAGEMENT, INC.
 
  By:  /s/  Heath Schiesser     Name: Heath Schiesser  
Title: President & CEO
 
  EXECUTIVE  
  /s/ Thomas F. O’Neil III
Thomas F. O’Neil III

 


 


 
- 19 -

--------------------------------------------------------------------------------

 


EXHIBIT A


WAIVER AND RELEASE AGREEMENT


           THIS WAIVER AND RELEASE AGREEMENT (this "Release") is entered into as
of [TO BE DETERMINED AT TERMINATION OF EMPLOYMENT] (the "Effective Date"), by
Thomas F. O’Neil III (the "Executive") in consideration of severance pay and
benefits (the "Severance Payment") provided to the Executive by Comprehensive
Health Management, Inc., a Florida corporation (the "Corporation"), pursuant to
clauses (b) and (c) of Section 4.3.2 of the Employment Agreement by and between
the Corporation and the Executive (the "Employment Agreement").
 


1.           Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, the Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Corporation and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Corporation and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the "Employer"), from any and all causes of action, claims and damages,
including attorneys' fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his signing of this
Release, concerning his employment or separation from employment.  Subject to
the last sentence of the first paragraph of this Section 1, this Release
includes, but is not limited to, any payments, benefits or damages arising under
any federal law (including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, Executive
Order 11246, the Family and Medical Leave Act, and the Worker Adjustment and
Retraining Notification Act, each as amended); any claim arising under any state
or local laws, ordinances or regulations (including, but not limited to, any
state or local laws, ordinances or regulations requiring that advance notice be
given of certain workforce reductions); and any claim arising under any common
law principle or public policy, including, but not limited to, all suits in tort
or contract, such as wrongful termination, defamation, emotional distress,
invasion of privacy or loss of consortium. Notwithstanding any other provision
of this Release to the contrary, this Release does not encompass, and Executive
does not release, waive or discharge, the obligations of WellCare and/or the
Corporation (a) to make the payments and provide the other benefits contemplated
by the Employment Agreement, or (b) under any restricted stock agreement, option
agreement or other agreement pertaining to Executive's equity ownership, or (c)
under any indemnification or similar agreement with Executive.


           The Executive understands that by signing this Release, he is not
waiving any claims or administrative charges which cannot be waived by law.  He
is waiving, however, any right to monetary recovery or individual relief should
any federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue


 
- 20 -

--------------------------------------------------------------------------------

 


any claim on his behalf arising out of or related to his employment with and/or
separation from employment with the Corporation.


           The Executive further agrees without any reservation whatsoever,
never to sue the Employer or become a party to a lawsuit on the basis of any and
all claims of any type lawfully and validly released in this Release.


2.           Acknowledgments.  The Executive is signing this Release knowingly
and voluntarily.  He acknowledges that:


 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;



 
 
(b)
He has relied solely on his own judgment and/or that of his  attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;



 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;



 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;



 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;



 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and



 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.



3.           No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not


 
- 21 -

--------------------------------------------------------------------------------

 


admit there has been any wrongdoing whatsoever against the Executive, and the
Employer expressly denies that any wrongdoing has occurred.


4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Release Agreement, except as expressly stated herein, and in signing this
Release, the Executive is not relying on any agreements or representations,
except those expressly contained in this Release.


5.           Execution.  It is not necessary that the Employer sign this Release
following the Executive's full and complete execution of it for it to become
fully effective and enforceable.


6.           Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.


7.           Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.


8.           Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.


IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

   
EXECUTIVE:


  /s/  Thomas F. O’Neil III   
THOMAS F. O’NEIL III

 


 
- 22 -

--------------------------------------------------------------------------------

 
